Opinion
Pee Curiam,
Plaintiff, an architect, instituted an action in as-sumpsit in the Court of Common Pleas of Allegheny County to recover commissions which the defendant allegedly agreed to pay him for his services. The case was submitted to a jury which returned a verdict for the plaintiff in the amount of $30,000. Defendant filed a motion for judgment n.o.v., which was refused by the court en banc, and for a new trial, which was granted for the principal reason that the verdict was against the weight of the evidence. Prom the order of the court en bane awarding a new trial the appellant has taken this appeal.
A review of the record convinces us that the lower court did not abuse its discretion in granting the new trial and consequently its order must be affirmed.
Order affirmed.
Mr. Justice Musmanno dissents.